Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 1 of 79




                Exhibit 1
                         Case 3:20-cv-01991-HZ                        Document 13-2                Filed 01/15/21              Page 2 of 79



Generated on: This page was generated by TSDR on 2020-12-03 16:43:47 EST
Mark: ENBY <img>
US Serial Number: 88282201 Application Filing Date: Jan. 30, 2019Filed as TEAS RF: Yes Currently TEAS RF: Yes
Register: PrincipalMark Type: Trademark
TM5 Common Status Descriptor: <img> DEAD/APPLICATION/Refused/Dismissed or Invalidated This trademark application was refused, dismissed, or invalidated by the
Office and this application is no longer active.
Status: Abandoned because the applicant failed to respond or filed a late response to an Office action. To view all documents in this file, click on the Trademark
Document Retrieval link at the top of this page.Status Date: Dec. 30, 2019
Date Abandoned: Dec. 19, 2019




                                                                     Mark Information
Mark Literal Elements: ENBYStandard Character Claim: Yes. The mark consists of standard characters without claim to any particular font style, size, or color.Mark
Drawing Type: 4 - STANDARD CHARACTER MARK


                                                                    Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:

        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

For: Sex toys
International Class(es): 010 - Primary Class U.S Class(es): 026, 039, 044
Class Status: ACTIVE
Basis: 1(b)


                                                        Basis Information (Case Level)
Filed Use: No Currently Use: No
Filed ITU: Yes Currently ITU: Yes
Filed 44D: No Currently 44E: No
Filed 44E: No Currently 66A: No
Filed 66A: No Currently No Basis: No
Filed No Basis: No


                                                        Current Owner(s) Information
Owner Name: Boyajian Products LLC
DBA, AKA, Formerly: DBA Wild Flower
Owner Address: 99 Wall Street, Suite 1420 New York, NEW YORK UNITED STATES 10005
Legal Entity Type: LIMITED LIABILITY COMPANY State or Country Where Organized: NEW YORK


                                                Attorney/Correspondence Information
Attorney of Record
Attorney Name: Kristin Grant
Attorney Primary Email Address: Kgrant@grantipattorneys.com Attorney Email Authorized: Yes
Correspondent
Correspondent Name/Address: KRISTIN GRANT Grant Attorneys at Law PLLC 40 Exchange Place, Suite 1306 New York, NEW YORK UNITED STATES 10005
Phone: 2125207881
Correspondent e-mail: Kgrant@grantipattorneys.com Correspondent e-mail Authorized: Yes
Domestic Representative - Not Found


                                                                   Prosecution History
   Date                    Description                                                                                                               Proceeding
                                                                                                                                                     Number
Dec. 30, 2019           ABANDONMENT NOTICE E-MAILED - FAILURE TO RESPOND
Dec. 30, 2019           ABANDONMENT - FAILURE TO RESPOND OR LATE RESPONSE
Jun. 18, 2019           NOTIFICATION OF FINAL REFUSAL EMAILED
                     Case 3:20-cv-01991-HZ                Document 13-2           Filed 01/15/21      Page 3 of 79


Jun. 18, 2019       FINAL REFUSAL E-MAILED
Jun. 18, 2019       FINAL REFUSAL WRITTEN                                                                            78322
May 29, 2019        TEAS/EMAIL CORRESPONDENCE ENTERED                                                                88889
May 28, 2019        CORRESPONDENCE RECEIVED IN LAW OFFICE                                                            88889
May 28, 2019        TEAS RESPONSE TO OFFICE ACTION RECEIVED
May 20, 2019        TEAS CHANGE OF CORRESPONDENCE RECEIVED
Apr. 11, 2019       NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                        6325
Apr. 11, 2019       NON-FINAL ACTION E-MAILED                                                                        6325
Apr. 11, 2019       NON-FINAL ACTION WRITTEN                                                                         78322
Apr. 09, 2019       ASSIGNED TO EXAMINER                                                                             78322
Feb. 22, 2019       NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Feb. 02, 2019       NEW APPLICATION ENTERED IN TRAM


                                           TM Staff and Location Information
TM Staff Information
TM Attorney: SHANOSKI, JOANNA MARIE Law Office Assigned: LAW OFFICE 104
File Location
Current Location: TMEG LAW OFFICE 104 - EXAMINING ATTORNEY ASSIGNED Date in Location: Dec. 30, 2019
                          Case 3:20-cv-01991-HZ                         Document 13-2                  Filed 01/15/21                Page 4 of 79



From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Monday, December 30, 2019 06:11 PM
To:                        Kgrant@grantipattorneys.com
Subject:                   Official USPTO Notification: U.S. Trademark SN 88282201

                                                                   OFFICIAL USPTO NOTICE OF ABANDONMENT

                                           TRADEMARK APPLICATION ABANDONED FAILURE TO TIMELY RESPOND TO OFFICE ACTION


U.S. Application Serial No. 88282201
Mark: ENBY
Owner: Boyajian Products LLC
Docket/Reference No.

Issue Date: December 30, 2019

The application above is abandoned because we did not receive a response to the previous Office action within the six-month response period.

If you did not receive the Office action or if the delay in filing your response was unintentional, you can file a Petition to Revive Abandoned Application - Failure to Respond
Timely to Office Action form. You must file the petition within two months of the issue date of this notice. The petition must include the following:

  (1) A signed statement by someone with firsthand knowledge of the facts, stating that the delay in responding by the due date was unintentional;

  (2) A complete response to the Office action if the Office action was received, or, if the Office action was not received, a clear statement of this fact; and

  (3) A petition fee.

If you have proof that the application was abandoned due to USPTO error, you can file a Request for Reinstatement of the application and include the proof (such as a copy of
an email confirmation issued by the USPTO that includes the date of receipt and a summary of the online submission). You must file the request within two months of the
issue date of this notice. There is no fee for this request.

For more information on filing a petition, see our webpage on petitions.

For questions about this notice, filing a petition, or filing a request for reinstatement, contact the Trademark Assistance Center at 1-800-786-9199 (select option 1) or at
TrademarkAssistanceCenter@uspto.gov.

View this notice and other documents for this application online in the Trademark Status and Document Retrieval (TSDR) database.
                         Case 3:20-cv-01991-HZ                 Document 13-2   Filed 01/15/21             Page 5 of 79


*** User:jdukovcic ***
#      Total           Dead                  Live     Live          Status/      Search
       Marks           Marks                 Viewed   Viewed        Search
                                             Docs     Images        Duration
01     5695             N/A                  0        0             0:04         *n$1b{"iye"}*[bi,ti] not dead[ld]
02     1903             N/A                  0        0             0:02         1 and "010"[cc]
03     158              0                    6        6             0:01         1 and ("010" a b "200")[ic]
04     1413             N/A                  0        0             0:02         *{v}nbe*[bi,ti] not dead[ld]
05     317              0                    18       15            0:01         4 and "010"[cc]
06     485              N/A                  0        0             0:01         *enbe*[bi,ti] not dead[ld]
07     107              0                    11       9             0:02         6 and "010"[cc]

Session started 7/19/2019 2:15:01 PM
Session finished 7/19/2019 2:17:57 PM
Total search duration 0 minutes 13 seconds
Session duration 2 minutes 56 seconds
Defaut NEAR limit=1ADJ limit=1

Sent to TICRS as Serial Number: 88282201
                Case 3:20-cv-01991-HZ             Document 13-2      Filed 01/15/21              Page 6 of 79



To:              Boyajian Products LLC (Kgrant@grantipattorneys.com)
Subject:         U.S. TRADEMARK APPLICATION NO. 88282201 - ENBY - N/A
Sent:            6/18/2019 9:46:51 AM
Sent As:         ECOM104@USPTO.GOV
Attachments:     Attachment - 1
                 Attachment - 2
                 Attachment - 3
                 Attachment - 4
                 Attachment - 5
                 Attachment - 6
                 Attachment - 7
                 Attachment - 8
                 Attachment - 9
                 Attachment - 10
                 Attachment - 11
                 Attachment - 12
                 Attachment - 13
                 Attachment - 14
                 Attachment - 15
                 Attachment - 16

                              UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                       OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

               U.S. APPLICATION SERIAL NO. 88282201

               MARK: ENBY
                                                              *88282201*
               CORRESPONDENT ADDRESS:
                  KRISTIN GRANT                               CLICK HERE TO RESPOND TO THIS LETTER:
                  Grant Attorneys at Law PLLC                 http://www.uspto.gov/trademarks/teas/response_forms.jsp
                 40 Exchange Place, Suite 1306
                  New York NY 10005
                                                              VIEW YOUR APPLICATION FILE

               APPLICANT: Boyajian Products LLC

               CORRESPONDENT’S REFERENCE/DOCKET NO:
                 N/A
               CORRESPONDENT E-MAIL ADDRESS:
                 Kgrant@grantipattorneys.com


                                                      OFFICE ACTION

                                STRICT DEADLINE TO RESPOND TO THIS LETTER
TO AVOID ABANDONMENT OF APPLICANT’S TRADEMARK APPLICATION, THE USPTO MUST RECEIVE APPLICANT’S
COMPLETE RESPONSE TO THIS LETTER WITHIN 6 MONTHS OF THE ISSUE/MAILING DATE BELOW. A RESPONSE
TRANSMITTED THROUGH THE TRADEMARK ELECTRONIC APPLICATION SYSTEM (TEAS) MUST BE RECEIVED BEFORE
MIDNIGHT EASTERN TIME OF THE LAST DAY OF THE RESPONSE PERIOD.


ISSUE/MAILING DATE: 6/18/2019

THIS IS A FINAL ACTION.

INTRODUCTION
                      Case 3:20-cv-01991-HZ                Document 13-2            Filed 01/15/21         Page 7 of 79


This Office action is in response to applicant’s communication filed on 05/28/2019.

In a previous Office action(s) dated 04/11/2019, the trademark examining attorney refused registration of the applied-for mark based on the
following: Descriptiveness under Trademark Act Section 2(e)(1).

The trademark examining attorney maintains and now makes FINAL the refusal(s) in the summary of issues below. See 37 C.F.R. §2.63(b);
TMEP §714.04.

SUMMARY OF ISSUES MADE FINAL that applicant must address:

      Refusal- Descriptiveness



               SECTION 2(e)(1) REFUSAL - MERELY DESCRIPTIVE

Registration had been refused because the applied-for mark merely describes the intended user of applicant’s goods. Trademark Act Section 2(e)
(1), 15 U.S.C. §1052(e)(1); see TMEP §§1209.01(b), 1209.03 et seq.

Applicant’s arguments have been carefully considered, but ultimately found unpersuasive for the reasons set forth below.

Determining the descriptiveness of a mark is done in relation to an applicant’s goods and/or services, the context in which the mark is being used,
and the possible significance the mark would have to the average purchaser because of the manner of its use or intended use. See In re The
Chamber of Commerce of the U.S., 675 F.3d 1297, 1300, 102 USPQ2d 1217, 1219 (Fed. Cir. 2012) (citing In re Bayer Aktiengesellschaft, 488
F.3d 960, 963-64, 82 USPQ2d 1828, 1831 (Fed. Cir. 2007)); TMEP §1209.01(b). Descriptiveness of a mark is not considered in the abstract. In
re Bayer Aktiengesellschaft, 488 F.3d at 963-64, 82 USPQ2d at 1831.

Two major reasons for not protecting descriptive marks are (1) to prevent the owner of a descriptive mark from inhibiting competition in the
marketplace and (2) to avoid the possibility of costly infringement suits brought by the trademark or service mark owner. In re Abcor Dev. Corp.
, 588 F.2d 811, 813, 200 USPQ 215, 217 (C.C.P.A. 1978); TMEP §1209. Businesses and competitors should be free to use descriptive language
when describing their own goods and/or services to the public in advertising and marketing materials. See In re Styleclick.com Inc., 58 USPQ2d
1523, 1527 (TTAB 2001).

A mark that describes an intended user or group of users of a product or service is merely descriptive. E.g., In re Planalytics, Inc., 70 USPQ2d
1453 (TTAB 2004) (holding GASBUYER merely descriptive of intended user of risk management services in the field of pricing and purchasing
natural gas); In re Camel Mfg. Co., 222 USPQ 1031 (TTAB 1984) (holding MOUNTAIN CAMPER merely descriptive of intended users of retail
and mail order services in the field of outdoor equipment and apparel); see TMEP §1209.03(i).

In the first Office action, evidence was provided to show that the term ENBY is used to refer to a person who does not identify their gender
specifically as a male or a female. The applicant’s goods are sex toys. When the mark is applied to the goods, the consumer is immediately
informed that the sex toys are specifically for use by an ENBY, or person who does not who does not identify their gender specifically as a male
or a female.

Applicant argues that the mark does not specifically identify the intended user of the goods. The examining attorney respectfully disagrees.
Several product reviews and Internet articles, including interviews specifically of the product owners and designers, show that the goods are
specifically designed to be used by persons who are ENBY, or non-binary. See attached website evidence at:

https://www.dezeen.com/2019/06/14/wild-flower-designs-gender-neutral-sex-toy-enby-for-all-of-lifes-transitions/

https://www.wellandgood.com/good-advice/gender-free-sex-toys/

https://www.askmen.com/news/dating/wildflower-releases-enby-the-first-gender-neutral-sex-toy.html

https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free


Thus, the mark describes the intended user of applicant’s goods, and must be refused.

For the foregoing reasons, this refusal is maintained and made FINAL.

Supplemental Register Information
                       Case 3:20-cv-01991-HZ                  Document 13-2             Filed 01/15/21          Page 8 of 79


Although an amendment to the Supplemental Register would normally be an appropriate response to this refusal, such a response is not
appropriate in the present case. The instant application was filed under Trademark Act Section 1(b) and is not eligible for registration on the
Supplemental Register until an acceptable amendment to allege use meeting the requirements of 37 C.F.R. §2.76 has been timely filed. 37 C.F.R.
§2.47(d); TMEP §§816.02, 1102.03.

If applicant files an acceptable allegation of use and also amends to the Supplemental Register, the application effective filing date will be the
date applicant met the minimum filing requirements under 37 C.F.R. §2.76(c) for an amendment to allege use. TMEP §§816.02, 1102.03; see 37
C.F.R. §2.75(b). In addition, the undersigned trademark examining attorney will conduct a new search of the USPTO records for conflicting
marks based on the later application filing date. TMEP §§206.01, 1102.03.



RESPONSE GUIDELINES
Applicant must respond within six months of the date of issuance of this final Office action or the application will be abandoned. 15 U.S.C.
§1062(b); 37 C.F.R. §2.65(a). Applicant may respond by providing one or both of the following:

               (1)    a response filed using the Trademark Electronic Application System (TEAS) that fully satisfies all outstanding
               requirements and/or resolves all outstanding refusals; and/or

               (2)  an appeal to the Trademark Trial and Appeal Board filed using the Electronic System for Trademark Trials and Appeals
               (ESTTA) with the required filing fee of $200 per class.

37 C.F.R. §2.63(b)(1)-(2); TMEP §714.04; see 37 C.F.R. §2.6(a)(18); TBMP ch. 1200.

In certain rare circumstances, an applicant may respond by filing a petition to the Director pursuant to 37 C.F.R. §2.63(b)(2) to review procedural
issues. TMEP §714.04; see 37 C.F.R. §2.146(b); TBMP §1201.05; TMEP §1704 (explaining petitionable matters). There is a fee required for
filing a petition. 37 C.F.R. §2.6(a)(15).


TEAS PLUS OR TEAS REDUCED FEE (TEAS RF) APPLICANTS – TO MAINTAIN LOWER FEE, ADDITIONAL
REQUIREMENTS MUST BE MET, INCLUDING SUBMITTING DOCUMENTS ONLINE: Applicants who filed their application online
using the lower-fee TEAS Plus or TEAS RF application form must (1) file certain documents online using TEAS, including responses to Office
actions (see TMEP §§819.02(b), 820.02(b) for a complete list of these documents); (2) maintain a valid e-mail correspondence address; and (3)
agree to receive correspondence from the USPTO by e-mail throughout the prosecution of the application. See 37 C.F.R. §§2.22(b), 2.23(b);
TMEP §§819, 820. TEAS Plus or TEAS RF applicants who do not meet these requirements must submit an additional processing fee of $125 per
class of goods and/or services. 37 C.F.R. §§2.6(a)(1)(v), 2.22(c), 2.23(c); TMEP §§819.04, 820.04. However, in certain situations, TEAS Plus
or TEAS RF applicants may respond to an Office action by authorizing an examiner’s amendment by telephone or e-mail without incurring this
additional fee.



                                               Shanoski, Joanna
                                               /Joanna M Shanoski/
                                               Examining Attorney- Law Office 104
                                               E-mail: Joanna.Shanoski@uspto.gov
                                               Phone: (571) 272-9707

TO RESPOND TO THIS LETTER: Go to http://www.uspto.gov/trademarks/teas/response_forms.jsp. Please wait 48-72 hours from the issue/mailing
date before using the Trademark Electronic Application System (TEAS), to allow for necessary system updates of the application. For technical
assistance with online forms, e-mail TEAS@uspto.gov. For questions about the Office action itself, please contact the assigned trademark
examining attorney. E-mail communications will not be accepted as responses to Office actions; therefore, do not respond to this Office
action by e-mail.

All informal e-mail communications relevant to this application will be placed in the official application record.

WHO MUST SIGN THE RESPONSE: It must be personally signed by an individual applicant or someone with legal authority to bind an
applicant (i.e., a corporate officer, a general partner, all joint applicants). If an applicant is represented by an attorney, the attorney must sign the
response.

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
                    Case 3:20-cv-01991-HZ               Document 13-2          Filed 01/15/21        Page 9 of 79


http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/trademarks/teas/correspondence.jsp.
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 10 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 11 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 12 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 13 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 14 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 15 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 16 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 17 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 18 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 19 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 20 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 21 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 22 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 23 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 24 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 25 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 26 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 27 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 28 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 29 of 79
                     Case 3:20-cv-01991-HZ              Document 13-2           Filed 01/15/21        Page 30 of 79



To:                   Boyajian Products LLC (Kgrant@grantipattorneys.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 88282201 - ENBY - N/A
Sent:                 6/18/2019 9:46:52 AM
Sent As:              ECOM104@USPTO.GOV
Attachments:

                               UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                    USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                    ON 6/18/2019 FOR U.S. APPLICATION SERIAL NO. 88282201

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) TIMELY RESPONSE IS REQUIRED: Please carefully review the Office action to determine (1) how to respond, and (2) the applicable
response time period. Your response deadline will be calculated from 6/18/2019 (or sooner if specified in the Office action). A response
transmitted through the Trademark Electronic Application System (TEAS) must be received before midnight Eastern Time of the last day of the
response period. For information regarding response time periods, see http://www.uspto.gov/trademarks/process/status/responsetime.jsp.

Do NOT hit “Reply” to this e-mail notification, or otherwise e-mail your response because the USPTO does NOT accept e-mails as
responses to Office actions. Instead, the USPTO recommends that you respond online using the TEAS response form located at
http://www.uspto.gov/trademarks/teas/response_forms.jsp.

(3) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

Failure to file the required response by the applicable response deadline will result in the ABANDONMENT of your application. For
more information regarding abandonment, see http://www.uspto.gov/trademarks/basics/abandon.jsp.

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.
                 Case 3:20-cv-01991-HZ                 Document 13-2              Filed 01/15/21           Page 31 of 79



                                 Trademark Snap Shot Amendment & Mail Processing Stylesheet
                                       (Table presents the data on Amendment & Mail Processing Complete)


                                                               OVERVIEW

SERIAL NUMBER                                 88282201                   FILING DATE                                  01/30/2019

REG NUMBER                                    0000000                    REG DATE                                          N/A

REGISTER                                     PRINCIPAL                   MARK TYPE                                   TRADEMARK

INTL REG #                                       N/A                     INTL REG DATE                                     N/A

TM ATTORNEY                           SHANOSKI, JOANNA MARIE             L.O. ASSIGNED                                     104



                                                         PUB INFORMATION

RUN DATE                        05/30/2019

PUB DATE                        N/A

STATUS                          661-RESPONSE AFTER NON-FINAL-ACTION-ENTERED

STATUS DATE                     05/29/2019

LITERAL MARK ELEMENT            ENBY



DATE ABANDONED                                   N/A                     DATE CANCELLED                                    N/A

SECTION 2F                                       NO                      SECTION 2F IN PART                                NO

SECTION 8                                        NO                      SECTION 8 IN PART                                 NO

SECTION 15                                       NO                      REPUB 12C                                         N/A

RENEWAL FILED                                    NO                      RENEWAL DATE                                      N/A

DATE AMEND REG                                   N/A



                                                             FILING BASIS

                       FILED BASIS                                                           CURRENT BASIS                         AMENDED
                                                                                                                                    BASIS

1 (a)                                            NO              1 (a)                                               NO            1 (a)   NO

1 (b)                                            YES             1 (b)                                              YES            1 (b)   NO

44D                                              NO              44D                                                 NO            44D     NO

44E                                              NO              44E                                                 NO            44E     NO

66A                                              NO              66A                                                 NO

NO BASIS                                         NO              NO BASIS                                            NO



                                                              MARK DATA

STANDARD CHARACTER MARK                                                  YES

LITERAL MARK ELEMENT                                                     ENBY

MARK DRAWING CODE                                                        4-STANDARD CHARACTER MARK

COLOR DRAWING FLAG                                                       NO



                                               CURRENT OWNER INFORMATION
                   Case 3:20-cv-01991-HZ         Document 13-2             Filed 01/15/21       Page 32 of 79


PARTY TYPE                                                      10-ORIGINAL APPLICANT

NAME                                                            Boyajian Products LLC

ADDRESS                                                         99 Wall Street, Suite 1420
                                                                New York, NY 10005

ENTITY                                                          16-LTD LIAB CO

CITIZENSHIP                                                     New York

DBA/AKA                                                         DBA Wild Flower



                                                  GOODS AND SERVICES

INTERNATIONAL CLASS                                             010

       DESCRIPTION TEXT                                         Sex toys




                                      GOODS AND SERVICES CLASSIFICATION

INTERNATIONAL     010        FIRST USE DATE     NONE            FIRST USE IN         NONE          CLASS STATUS   6-ACTIVE
CLASS                                                           COMMERCE
                                                                DATE



                                   MISCELLANEOUS INFORMATION/STATEMENTS

CHANGE IN REGISTRATION                                          NO



                                                 PROSECUTION HISTORY

DATE                      ENT CD     ENT TYPE     DESCRIPTION                                                          ENT NUM

05/29/2019                 TEME          I        TEAS/EMAIL CORRESPONDENCE ENTERED                                      010

05/28/2019                 CRFA          I        CORRESPONDENCE RECEIVED IN LAW OFFICE                                  009

05/28/2019                 TROA          I        TEAS RESPONSE TO OFFICE ACTION RECEIVED                                008

05/20/2019                 TCCA          I        TEAS CHANGE OF CORRESPONDENCE RECEIVED                                 007

04/11/2019                 GNRN         O         NOTIFICATION OF NON-FINAL ACTION E-MAILED                              006

04/11/2019                 GNRT         F         NON-FINAL ACTION E-MAILED                                              005

04/11/2019                 CNRT         R         NON-FINAL ACTION WRITTEN                                               004

04/09/2019                 DOCK         D         ASSIGNED TO EXAMINER                                                   003

02/22/2019                 NWOS          I        NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM                   002

02/02/2019                 NWAP          I        NEW APPLICATION ENTERED IN TRAM                                        001



                                   CURRENT CORRESPONDENCE INFORMATION

ATTORNEY                                                        Kristin Grant

CORRESPONDENCE ADDRESS                                          KRISTIN GRANT
                                                                Grant Attorneys at Law PLLC
                                                                40 Exchange Place, Suite 1306
                                                                New York NY 10005

DOMESTIC REPRESENTATIVE                                         NONE
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 33 of 79
                               Case 3:20-cv-01991-HZ                Document 13-2                Filed 01/15/21              Page 34 of 79


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)




                                                              Response to Office Action

                                                     The table below presents the data as entered.

SERIAL NUMBER                               88282201
LAW OFFICE ASSIGNED                         LAW OFFICE 104
MARK SECTION
MARK                                        https://tmng-al.uspto.gov/resting2/api/img/88282201/large
LITERAL ELEMENT                             ENBY
STANDARD CHARACTERS                         YES
USPTO-GENERATED IMAGE                       YES
MARK STATEMENT                              The mark consists of standard characters, without claim to any particular font style, size or color.
ARGUMENT(S)
Please see the actual argument text attached within the Evidence section.
EVIDENCE SECTION
       EVIDENCE FILE NAME(S)

      ORIGINAL PDF FILE                     evi_981136115-20190528163827554084_._ROA_ENBY_28May2019.pdf
      CONVERTED PDF FILE(S)
      (3 pages)
                                            \\TICRS\EXPORT17\IMAGEOUT17\882\822\88282201\xml5\ROA0002.JPG

                                            \\TICRS\EXPORT17\IMAGEOUT17\882\822\88282201\xml5\ROA0003.JPG
                                            \\TICRS\EXPORT17\IMAGEOUT17\882\822\88282201\xml5\ROA0004.JPG

SIGNATURE SECTION
RESPONSE SIGNATURE                          /Kristin Grant/
SIGNATORY'S NAME                            Kristin Grant
SIGNATORY'S POSITION                        Attorney of record, New York bar member
SIGNATORY'S PHONE NUMBER                    2125207881
DATE SIGNED                                 05/28/2019
AUTHORIZED SIGNATORY                        YES
FILING INFORMATION SECTION
SUBMIT DATE                                 Tue May 28 16:45:07 EDT 2019
                                            USPTO/ROA-XX.XXX.X.XXX-20
                                            190528164507794959-882822
TEAS STAMP
                                            01-62025301d233e9bbc55675
                                            9423bf55f517e3caa78cc9e10
                                            226fbc26136be226135-N/A-N
                                            /A-20190528163827554084




Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
                               Case 3:20-cv-01991-HZ        Document 13-2            Filed 01/15/21           Page 35 of 79


PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)




                                                           Response to Office Action

To the Commissioner for Trademarks:

Application serial no. 88282201 ENBY(Standard Characters, see https://tmng-al.uspto.gov/resting2/api/img/88282201/large) has been amended as
follows:

ARGUMENT(S)
In response to the substantive refusal(s), please note the following:

Please see the actual argument text attached within the Evidence section.

EVIDENCE

Original PDF file:
evi_981136115-20190528163827554084_._ROA_ENBY_28May2019.pdf
Converted PDF file(s) ( 3 pages)
Evidence-1
Evidence-2
Evidence-3

SIGNATURE(S)
Response Signature
Signature: /Kristin Grant/ Date: 05/28/2019
Signatory's Name: Kristin Grant
Signatory's Position: Attorney of record, New York bar member

Signatory's Phone Number: 2125207881

The signatory has confirmed that he/she is an attorney who is a member in good standing of the bar of the highest court of a U.S. state, which
includes the District of Columbia, Puerto Rico, and other federal territories and possessions; and he/she is currently the owner's/holder's attorney or
an associate thereof; and to the best of his/her knowledge, if prior to his/her appointment another U.S. attorney or a Canadian attorney/agent not
currently associated with his/her company/firm previously represented the owner/holder in this matter: (1) the owner/holder has filed or is
concurrently filing a signed revocation of or substitute power of attorney with the USPTO; (2) the USPTO has granted the request of the prior
representative to withdraw; (3) the owner/holder has filed a power of attorney appointing him/her in this matter; or (4) the owner's/holder's
appointed U.S. attorney or Canadian attorney/agent has filed a power of attorney appointing him/her as an associate attorney in this matter.


Serial Number: 88282201
Internet Transmission Date: Tue May 28 16:45:07 EDT 2019
TEAS Stamp: USPTO/ROA-XX.XXX.X.XXX-20190528164507794
959-88282201-62025301d233e9bbc556759423b
f55f517e3caa78cc9e10226fbc26136be226135-
N/A-N/A-20190528163827554084
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 36 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 37 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 38 of 79
             Case 3:20-cv-01991-HZ     Document 13-2         Filed 01/15/21         Page 39 of 79




                            Change Of Correspondence Address

                             The table below presents the data as entered.

SERIAL NUMBER                           88282201
LAW OFFICE ASSIGNED                     LAW OFFICE 104
MARK SECTION
MARK                                    ENBY (see, https://tmng-al.uspto.gov/resting2/api/img/88282201/large)
CORRESPONDENCE SECTION (current)
                                        KRISTIN GRANT
                                        GRANT ATTORNEYS AT LAW PLLC
                                        211 EAST 43RD STREET, 7TH FLOOR
ORIGINAL ADDRESS                        NEW YORK New York 10017
                                        US
                                        212-520-7881
                                        Kgrant@grantipattorneys.com
NEW CORRESPONDENCE ADDRESS
                                        KRISTIN GRANT

                                        Grant Attorneys at Law PLLC
                                        40 Exchange Place, Suite 1306
NEW ADDRESS
                                        New York
                                        New York
                                        United States
                                        10005
                                        2125207881
                                        Kgrant@grantipattorneys.com
AUTHORIZED TO COMMUNICATE VIA E-MAIL    YES
INDIVIDUAL ATTORNEY
DOCKET/REFERENCE NUMBER

SIGNATURE SECTION
SIGNATURE                               /Kristin Grant/
SIGNATORY NAME                          Kristin Grant
SIGNATORY DATE                          05/20/2019
SIGNATORY POSITION                      Attorney of record, New York bar member
SIGNATORY PHONE NUMBER                  2125207881
AUTHORIZED SIGNATORY                    YES
FILING INFORMATION SECTION
SUBMIT DATE                             Mon May 20 11:23:24 EDT 2019
                                        USPTO/CCA-XX.XXX.X.XXX-20
                                        190520112324246927-880167
TEAS STAMP
                                        43-620f975823cae1e81dc3aa
                                        e57557f3fb65aba145526e14a
                                        5b81fe1cda8c4dbeea8-N/A-N
                                        /A-20190520111750286937
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 40 of 79
               Case 3:20-cv-01991-HZ              Document 13-2     Filed 01/15/21              Page 41 of 79



To:              Boyajian Products LLC (Kgrant@grantipattorneys.com)
Subject:         U.S. TRADEMARK APPLICATION NO. 88282201 - ENBY - N/A
Sent:            4/11/2019 8:58:43 AM
Sent As:         ECOM104@USPTO.GOV
Attachments:     Attachment - 1
                 Attachment - 2
                 Attachment - 3
                 Attachment - 4
                 Attachment - 5
                 Attachment - 6
                 Attachment - 7
                 Attachment - 8
                 Attachment - 9
                 Attachment - 10
                 Attachment - 11
                 Attachment - 12
                 Attachment - 13
                 Attachment - 14
                 Attachment - 15
                 Attachment - 16
                 Attachment - 17
                 Attachment - 18
                 Attachment - 19
                 Attachment - 20
                 Attachment - 21
                 Attachment - 22
                 Attachment - 23
                 Attachment - 24
                 Attachment - 25
                 Attachment - 26
                 Attachment - 27

                             UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                      OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

               U.S. APPLICATION SERIAL NO. 88282201

               MARK: ENBY
                                                              *88282201*
               CORRESPONDENT ADDRESS:
                  KRISTIN GRANT                               CLICK HERE TO RESPOND TO THIS LETTER:
                  GRANT ATTORNEYS AT LAW PLLC                 http://www.uspto.gov/trademarks/teas/response_forms.jsp
                 211 EAST 43RD STREET, 7TH FLOOR
                  NEW YORK, NY 10017
                                                              VIEW YOUR APPLICATION FILE

               APPLICANT: Boyajian Products LLC

               CORRESPONDENT’S REFERENCE/DOCKET NO:
                 N/A
               CORRESPONDENT E-MAIL ADDRESS:
                 Kgrant@grantipattorneys.com


                                                      OFFICE ACTION
                     Case 3:20-cv-01991-HZ                Document 13-2            Filed 01/15/21         Page 42 of 79


                                     STRICT DEADLINE TO RESPOND TO THIS LETTER
TO AVOID ABANDONMENT OF APPLICANT’S TRADEMARK APPLICATION, THE USPTO MUST RECEIVE APPLICANT’S
COMPLETE RESPONSE TO THIS LETTER WITHIN 6 MONTHS OF THE ISSUE/MAILING DATE BELOW. A RESPONSE
TRANSMITTED THROUGH THE TRADEMARK ELECTRONIC APPLICATION SYSTEM (TEAS) MUST BE RECEIVED BEFORE
MIDNIGHT EASTERN TIME OF THE LAST DAY OF THE RESPONSE PERIOD.


ISSUE/MAILING DATE: 4/11/2019

The referenced application has been reviewed by the assigned trademark examining attorney. Applicant must respond timely and completely to
the issue(s) below. 15 U.S.C. §1062(b); 37 C.F.R. §§2.62(a), 2.65(a); TMEP §§711, 718.03.


SEARCH OF OFFICE’S DATABASE OF MARKS

The trademark examining attorney has searched the Office’s database of registered and pending marks and has found no conflicting marks that
would bar registration under Trademark Act Section 2(d). TMEP §704.02; see 15 U.S.C. §1052(d).

SUMMARY OF ISSUES:

      Refusal- Descriptiveness




               SECTION 2(e)(1) REFUSAL - MERELY DESCRIPTIVE

Registration is refused because the applied-for mark merely describes the intended user of applicant’s goods. Trademark Act Section 2(e)(1), 15
U.S.C. §1052(e)(1); see TMEP §§1209.01(b), 1209.03 et seq.

Determining the descriptiveness of a mark is done in relation to an applicant’s goods and/or services, the context in which the mark is being used,
and the possible significance the mark would have to the average purchaser because of the manner of its use or intended use. See In re The
Chamber of Commerce of the U.S., 675 F.3d 1297, 1300, 102 USPQ2d 1217, 1219 (Fed. Cir. 2012) (citing In re Bayer Aktiengesellschaft, 488
F.3d 960, 963-64, 82 USPQ2d 1828, 1831 (Fed. Cir. 2007)); TMEP §1209.01(b). Descriptiveness of a mark is not considered in the abstract. In
re Bayer Aktiengesellschaft, 488 F.3d at 963-64, 82 USPQ2d at 1831.

Two major reasons for not protecting descriptive marks are (1) to prevent the owner of a descriptive mark from inhibiting competition in the
marketplace and (2) to avoid the possibility of costly infringement suits brought by the trademark or service mark owner. In re Abcor Dev. Corp.
, 588 F.2d 811, 813, 200 USPQ 215, 217 (C.C.P.A. 1978); TMEP §1209. Businesses and competitors should be free to use descriptive language
when describing their own goods and/or services to the public in advertising and marketing materials. See In re Styleclick.com Inc., 58 USPQ2d
1523, 1527 (TTAB 2001).

A mark that describes an intended user or group of users of a product or service is merely descriptive. E.g., In re Planalytics, Inc., 70 USPQ2d
1453 (TTAB 2004) (holding GASBUYER merely descriptive of intended user of risk management services in the field of pricing and purchasing
natural gas); In re Camel Mfg. Co., 222 USPQ 1031 (TTAB 1984) (holding MOUNTAIN CAMPER merely descriptive of intended users of retail
and mail order services in the field of outdoor equipment and apparel); see TMEP §1209.03(i).

The term ENBY refers to a person who does not identify their gender specifically as either a male or a female. See attached Internet and
dictionary evidence at:

https://www.dictionary.com/e/gender-sexuality/enby/

https://www.them.us/story/this-is-what-gender-nonbinary-people-look-like

https://www.verywellmind.com/what-does-it-mean-to-be-non-binary-or-have-non-binary-gender-4172702


The applicant’s goods are sex toys. When the mark is applied to the applicant’s goods, the consumer is immediately informed that the sex toys are
made specifically for use by people who are ENBY, or who do not identify their gender as either male or female. Thus, the mark describes the
intended user of applicant’s goods, and must be refused.
                      Case 3:20-cv-01991-HZ                  Document 13-2             Filed 01/15/21           Page 43 of 79



Although applicant’s mark has been refused registration, applicant may respond to the refusal(s) by submitting evidence and arguments in support
of registration.

Supplemental Register Information
Although an amendment to the Supplemental Register would normally be an appropriate response to this refusal, such a response is not
appropriate in the present case. The instant application was filed under Trademark Act Section 1(b) and is not eligible for registration on the
Supplemental Register until an acceptable amendment to allege use meeting the requirements of 37 C.F.R. §2.76 has been timely filed. 37 C.F.R.
§2.47(d); TMEP §§816.02, 1102.03.

If applicant files an acceptable allegation of use and also amends to the Supplemental Register, the application effective filing date will be the
date applicant met the minimum filing requirements under 37 C.F.R. §2.76(c) for an amendment to allege use. TMEP §§816.02, 1102.03; see 37
C.F.R. §2.75(b). In addition, the undersigned trademark examining attorney will conduct a new search of the USPTO records for conflicting
marks based on the later application filing date. TMEP §§206.01, 1102.03.

RESPONSE GUIDELINES

To expedite prosecution of the application, applicant is encouraged to file its response to this Office action online via the Trademark Electronic
Application System (TEAS), which is available at http://www.uspto.gov/trademarks/teas/index.jsp. If applicant has technical questions about the
TEAS response to Office action form, applicant can review the electronic filing tips available online at
http://www.uspto.gov/trademarks/teas/e_filing_tips.jsp and e-mail technical questions to TEAS@uspto.gov.

Please call or email the assigned trademark examining attorney with questions about this Office action. Although the trademark examining
attorney cannot provide legal advice or statements about applicant’s rights, the trademark examining attorney can provide applicant with
additional explanation about the refusal(s) and/or requirement(s) in this Office action. See TMEP §§705.02, 709.06. Although the USPTO does
not accept emails as responses to Office actions, emails can be used for informal communications and will be included in the application record.
See 37 C.F.R. §§2.62(c), 2.191; TMEP §§304.01-.02, 709.04-.05.


TEAS PLUS OR TEAS REDUCED FEE (TEAS RF) APPLICANTS – TO MAINTAIN LOWER FEE, ADDITIONAL
REQUIREMENTS MUST BE MET, INCLUDING SUBMITTING DOCUMENTS ONLINE: Applicants who filed their application online
using the lower-fee TEAS Plus or TEAS RF application form must (1) file certain documents online using TEAS, including responses to Office
actions (see TMEP §§819.02(b), 820.02(b) for a complete list of these documents); (2) maintain a valid e-mail correspondence address; and (3)
agree to receive correspondence from the USPTO by e-mail throughout the prosecution of the application. See 37 C.F.R. §§2.22(b), 2.23(b);
TMEP §§819, 820. TEAS Plus or TEAS RF applicants who do not meet these requirements must submit an additional processing fee of $125 per
class of goods and/or services. 37 C.F.R. §§2.6(a)(1)(v), 2.22(c), 2.23(c); TMEP §§819.04, 820.04. However, in certain situations, TEAS Plus
or TEAS RF applicants may respond to an Office action by authorizing an examiner’s amendment by telephone or e-mail without incurring this
additional fee.



                                               Shanoski, Joanna
                                               /Joanna M Shanoski/
                                               Examining Attorney- Law Office 104
                                               E-mail: Joanna.Shanoski@uspto.gov
                                               Phone: (571) 272-9707

TO RESPOND TO THIS LETTER: Go to http://www.uspto.gov/trademarks/teas/response_forms.jsp. Please wait 48-72 hours from the issue/mailing
date before using the Trademark Electronic Application System (TEAS), to allow for necessary system updates of the application. For technical
assistance with online forms, e-mail TEAS@uspto.gov. For questions about the Office action itself, please contact the assigned trademark
examining attorney. E-mail communications will not be accepted as responses to Office actions; therefore, do not respond to this Office
action by e-mail.

All informal e-mail communications relevant to this application will be placed in the official application record.

WHO MUST SIGN THE RESPONSE: It must be personally signed by an individual applicant or someone with legal authority to bind an
applicant (i.e., a corporate officer, a general partner, all joint applicants). If an applicant is represented by an attorney, the attorney must sign the
response.

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
                    Case 3:20-cv-01991-HZ              Document 13-2          Filed 01/15/21         Page 44 of 79


http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/trademarks/teas/correspondence.jsp.
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 45 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 46 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 47 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 48 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 49 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 50 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 51 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 52 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 53 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 54 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 55 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 56 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 57 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 58 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 59 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 60 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 61 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 62 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 63 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 64 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 65 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 66 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 67 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 68 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 69 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 70 of 79
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 71 of 79
                     Case 3:20-cv-01991-HZ              Document 13-2           Filed 01/15/21        Page 72 of 79



To:                   Boyajian Products LLC (Kgrant@grantipattorneys.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 88282201 - ENBY - N/A
Sent:                 4/11/2019 8:58:48 AM
Sent As:              ECOM104@USPTO.GOV
Attachments:

                               UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                    USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                    ON 4/11/2019 FOR U.S. APPLICATION SERIAL NO. 88282201

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) TIMELY RESPONSE IS REQUIRED: Please carefully review the Office action to determine (1) how to respond, and (2) the applicable
response time period. Your response deadline will be calculated from 4/11/2019 (or sooner if specified in the Office action). A response
transmitted through the Trademark Electronic Application System (TEAS) must be received before midnight Eastern Time of the last day of the
response period. For information regarding response time periods, see http://www.uspto.gov/trademarks/process/status/responsetime.jsp.

Do NOT hit “Reply” to this e-mail notification, or otherwise e-mail your response because the USPTO does NOT accept e-mails as
responses to Office actions. Instead, the USPTO recommends that you respond online using the TEAS response form located at
http://www.uspto.gov/trademarks/teas/response_forms.jsp.

(3) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

Failure to file the required response by the applicable response deadline will result in the ABANDONMENT of your application. For
more information regarding abandonment, see http://www.uspto.gov/trademarks/basics/abandon.jsp.

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.
                         Case 3:20-cv-01991-HZ           Document 13-2            Filed 01/15/21                Page 73 of 79


*** User:jdukovcic ***
#     Total         Dead         Live       Live     Status/    Search
      Marks         Marks        Viewed     Viewed   Search
                                 Docs       Images   Duration
01    102          0             6          6        0:01       *enb{"iy"}*[bi,ti] not dead[ld]
02    185          N/A           0          0        0:02       ("nb" "n b")[bi,ti] not dead[ld]
03    39           0             24         23       0:02       2 and "010"[cc]
04    0            0             0          0        0:02       *non*[bi,ti] not dead[ld] and *binary*[bi,ti] not dead[ld]
05    65           0             3          3        0:01       *binary*[bi,ti] not dead[ld]

Session started 4/11/2019 8:40:37 AM
Session finished 4/11/2019 8:43:51 AM
Total search duration 0 minutes 8 seconds
Session duration 3 minutes 14 seconds
Defaut NEAR limit=1ADJ limit=1

Sent to TICRS as Serial Number: 88282201
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 74 of 79
                               Case 3:20-cv-01991-HZ                 Document 13-2                Filed 01/15/21             Page 75 of 79


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                     Trademark/Service Mark Application, Principal Register
                                                                      Serial Number: 88282201
                                                                      Filing Date: 01/30/2019


                                                          The table below presents the data as entered.

                                            Input Field                                                                 Entered
           SERIAL NUMBER                                                               88282201
           MARK INFORMATION
           *MARK                                                                       ENBY
           STANDARD CHARACTERS                                                         YES
           USPTO-GENERATED IMAGE                                                       YES
           LITERAL ELEMENT                                                             ENBY
                                                                                       The mark consists of standard characters, without claim to any
           MARK STATEMENT
                                                                                       particular font style, size, or color.
           REGISTER                                                                    Principal
           APPLICANT INFORMATION
           *OWNER OF MARK                                                              Boyajian Products LLC
           DBA/AKA/TA/Formerly                                                         DBA Wild Flower
           *STREET                                                                     99 Wall Street, Suite 1420
           *CITY                                                                       New York
           *STATE
                                                                                       New York
           (Required for U.S. applicants)

           *COUNTRY                                                                    United States
           *ZIP/POSTAL CODE
                                                                                       10005
           (Required for U.S. and certain international addresses)

           LEGAL ENTITY INFORMATION
           TYPE                                                                        limited liability company
           STATE/COUNTRY WHERE LEGALLY ORGANIZED                                       New York
           GOODS AND/OR SERVICES AND BASIS INFORMATION
           INTERNATIONAL CLASS                                                         010
           *IDENTIFICATION                                                             Sex toys
           FILING BASIS                                                                SECTION 1(b)
           ATTORNEY INFORMATION
           NAME                                                                        Kristin Grant
           FIRM NAME                                                                   Grant Attorneys at Law PLLC
           STREET                                                                      211 East 43rd Street, 7th Floor
           CITY                                                                        New York
            Case 3:20-cv-01991-HZ        Document 13-2     Filed 01/15/21           Page 76 of 79



STATE                                             New York
COUNTRY                                           United States
ZIP/POSTAL CODE                                   10017
PHONE                                             212-520-7881
EMAIL ADDRESS                                     Kgrant@grantipattorneys.com
AUTHORIZED TO COMMUNICATE VIA EMAIL               Yes
CORRESPONDENCE INFORMATION
NAME                                              Kristin Grant
FIRM NAME                                         Grant Attorneys at Law PLLC
STREET                                            211 East 43rd Street, 7th Floor
CITY                                              New York
STATE                                             New York
COUNTRY                                           United States
ZIP/POSTAL CODE                                   10017
PHONE                                             212-520-7881
*EMAIL ADDRESS                                    Kgrant@grantipattorneys.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL              Yes
FEE INFORMATION
APPLICATION FILING OPTION                         TEAS RF
NUMBER OF CLASSES                                 1
APPLICATION FOR REGISTRATION PER CLASS            275
*TOTAL FEE DUE                                    275
*TOTAL FEE PAID                                   275
SIGNATURE INFORMATION
SIGNATURE                                         /Nicholas Boyajian/
SIGNATORY'S NAME                                  Nicholas Boyajian
SIGNATORY'S POSITION                              COO
SIGNATORY'S PHONE NUMBER                          917-543-5715
DATE SIGNED                                       01/30/2019
                               Case 3:20-cv-01991-HZ                Document 13-2                Filed 01/15/21              Page 77 of 79


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register

                                                                      Serial Number: 88282201
                                                                      Filing Date: 01/30/2019

To the Commissioner for Trademarks:

MARK: ENBY (Standard Characters, see mark)
The literal element of the mark consists of ENBY.
The mark consists of standard characters, without claim to any particular font style, size, or color.

The applicant, Boyajian Products LLC, DBA Wild Flower, a limited liability company legally organized under the laws of New York, having an
address of
   99 Wall Street, Suite 1420
   New York, New York 10005
   United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
    International Class 010: Sex toys
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.


The applicant's current Attorney Information:
   Kristin Grant of Grant Attorneys at Law PLLC                211 East 43rd Street, 7th Floor
   New York, New York 10017
   United States
   212-520-7881(phone)
   Kgrant@grantipattorneys.com (authorized)

The applicant's current Correspondence Information:
    Kristin Grant
    Grant Attorneys at Law PLLC
    211 East 43rd Street, 7th Floor
    New York, New York 10017
    212-520-7881(phone)
    Kgrant@grantipattorneys.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's attorney,
or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address must be
maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the Trademark
Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.
A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                               Declaration

             Basis:
             If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

                      The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
                      The mark is in use in commerce on or in connection with the goods/services in the application;
                     Case 3:20-cv-01991-HZ                  Document 13-2            Filed 01/15/21           Page 78 of 79


               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

         And/Or
         If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
         and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the application;
               and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
         To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
         mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
         goods/services of such other persons, to cause confusion or mistake, or to deceive.
         To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
         allegations and other factual contentions made above have evidentiary support.
        The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
        1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
        resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
        belief are believed to be true.
Declaration Signature

Signature: /Nicholas Boyajian/ Date: 01/30/2019
Signatory's Name: Nicholas Boyajian
Signatory's Position: COO
Payment Sale Number: 88282201
Payment Accounting Date: 01/30/2019

Serial Number: 88282201
Internet Transmission Date: Wed Jan 30 11:25:24 EST 2019
TEAS Stamp: USPTO/BAS-XXX.XX.X.XXX-20190130112524512
994-88282201-620b91c1ca1258970e58c535d22
bd5b247817f1c2a428a9861862dd6d102218f68-
CC-9087-20190129133559948229
Case 3:20-cv-01991-HZ   Document 13-2   Filed 01/15/21   Page 79 of 79
